    Case: 1:16-cv-08297 Document #: 72 Filed: 12/07/18 Page 1 of 6 PageID #:279



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

BEA SULLIVAN-KNOFF,
                               Plaintiff,
                                                      No. 16 CV 8297
                      v.
CITY OF CHICAGO and RAHM                              Hon. Andrea R. Wood
EMANUEL, in his Official Capacity,

                               Defendants.

          DEFENDANTS’ RULE 54(b) MOTION TO RECONSIDER
THE COURT’S NOVEMBER 12, 2018 ORDER AND TO STAY PENDING DEADLINES

       Defendants City of Chicago (the “City”), and Mayor Rahm Emanuel (collectively

“Defendants”), by their attorney, Edward N. Siskel, Corporation Counsel for the City of

Chicago, respectfully move for reconsideration of this Court’s November 12, 2018

Memorandum Opinion and Order (“Order”) granting in part and denying in part Defendants’

motion to dismiss. Defendants also respectfully request that the Court stay all currently set

deadlines pending resolution of this motion, including Defendants’ December 21, 2018 answer

date and the parties’ January 4, 2019 joint status report deadline. In support of this motion,

Defendants state as follows:

       1.      On October 19, 2016, Defendants moved to dismiss Plaintiff Bea Sullivan-

Knoff’s Complaint in its entirety. Dkt. 15. After the parties fully briefed the motion, both

parties filed motions for leave to cite supplemental authority. See Dkt. 20, 30, 34, 36, 38, 48, 56.

Specifically, on March 31, 2017, Plaintiff sought leave to cite as persuasive authority, a decision

from the United States District Court for the District of Colorado, Free the Nipple-Fort Collins v.

City of Fort Collins, 237 F. Supp. 3d 1126 (D. Colo. 2017), appeal docketed, 17-1103 (10th Cir.

argued Jan. 17, 2018), to which the City responded. Dkt. 36, 38. On November 9, 2017,
    Case: 1:16-cv-08297 Document #: 72 Filed: 12/07/18 Page 2 of 6 PageID #:280



Defendants sought leave to cite as binding authority, the Seventh Circuit’s decision in Tagami v.

City of Chicago, 875 F.3d 375 (7th Cir. 2017), as amended (Dec. 11, 2017), cert. denied sub

nom. Tagami v. City of Chicago, Ill., 138 S. Ct. 1577 (2018), to which Plaintiff responded. Dkt.

48, 56. The Court granted both motions. Dkt. 39, 50.

       2.      On November 12, 2018, this Court entered an Order granting in part and denying

in part Defendants’ motion to dismiss Plaintiff’s Complaint. While the Court explicitly relied

upon the supplemental authority from Colorado cited by Plaintiff in ruling on Plaintiff’s equal

protection claim, the Court did not cite to or address Defendants’ supplemental authority from

the Seventh Circuit that is directly relevant to this action. Defendants respectfully assert that the

Order’s failure to address the effect of Tagami on Plaintiff’s claims is an error of law that, in the

interests of justice, warrants reconsideration.

       3.      Under Federal Rule of Civil Procedure 54(b), “any order or other decision,

however designated, that adjudicates fewer than all the claims or the rights and liabilities of

fewer than all the parties does not end the action as to any of the claims or parties and may be

revised at any time before the entry of a judgment adjudicating all the claims and all the parties’

rights and liabilities.” Fed. R. Civ. P. 54(b). The Federal Rules of Civil Procedure do not

explicitly provide a mechanism for a court to reconsider an interlocutory order, but courts in this

district construe such motions as arising under Rule 54(b), as well as the Court’s inherent

authority and the common law. Caine v. Burge, 897 F. Supp. 2d 714, 716 (N.D. Ill. 2012).

Although “[r]econsideration is not an appropriate forum for rehashing previously rejected

arguments or arguing matters that could have been heard during the pendency of the previous

motion,” Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir.

1996), it is well established that a motion to reconsider is appropriate where “a court has



                                                  2
    Case: 1:16-cv-08297 Document #: 72 Filed: 12/07/18 Page 3 of 6 PageID #:281



misunderstood a party, where the court has made a decision outside the adversarial issues

presented to the court by the parties, where the court has made an error of apprehension (not of

reasoning), where a significant change in the law has occurred, or where significant new facts

have been discovered.” Broaddus v. Shields, 665 F.3d 846, 860 (7th Cir. 2011), overruled on

other grounds by Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013). Motions for reconsideration

“can serve a valuable function by helping, under appropriate circumstances, to ensure judicial

accuracy.” Mosley v. City of Chicago, 252 F.R.D. 445, 446-47 (N.D. Ill. 2008) (noting that such

circumstances can arise if a court overlooks important facts or controlling law). Reconsideration

of an interlocutory order is within the sound discretion of the trial court. See Caine, 897 F. Supp.

2d at 716.

       4.      Here, the omission of any discussion of Tagami in the Court’s Order falls within

the realm of proper reexamination, as the failure to address controlling law is an error of

apprehension regarding Defendants’ arguments in favor of dismissal. In Tagami, the plaintiff

challenged Municipal Code of Chicago (“MCC”) § 8-8-080, which prohibits public nudity. In

language nearly identical to the ordinance at issue here, MCC § 8-8-080 prohibits, in relevant

part, the exposure to public view of “any portion of the breast at or below the upper edge of the

areola thereof of any female person” that is not covered by an opaque covering. The plaintiff in

Tagami alleged that MCC § 8-8-080 violated the First Amendment and amounted to an

impermissible sex-based classification in violation of the Fourteenth Amendment’s Equal

Protection Clause—the same claims Plaintiff brings here with respect to MCC § 4-60-140.

       5.      In Tagami, the Seventh Circuit rejected those claims and affirmed dismissal,

specifically holding that a sex-based classification that prohibits female but not male toplessness

survives intermediate scrutiny under both the Equal Protection Clause and the First Amendment.



                                                 3
     Case: 1:16-cv-08297 Document #: 72 Filed: 12/07/18 Page 4 of 6 PageID #:282



These holdings are directly relevant to Plaintiff’s claims here, and to arguments that were set

forth in Defendants’ motion to dismiss, and therefore, at a minimum these holdings from Tagami

warrant discussion from this Court.

        6.      Regarding the First Amendment, the Seventh Circuit in Tagami suggested that

plaintiff’s conduct was just that, conduct and not protected speech. Tagami, 875 F.3d at 378.

But even providing plaintiff the benefit of the doubt that her conduct was “communicative

enough to warrant some degree of First Amendment protection,” the court held that under the

O’Brien test, MCC § 8-8-080 survived intermediate scrutiny. Id. at 378-79. Here, as in Tagami,

Plaintiff seeks First Amendment protection for conduct, not speech, and her claim fails on that

basis. Even assuming, however, that Plaintiff’s conduct here is “communicative enough to

warrant” First Amendment protection, as in Tagami, the nearly identical language in MCC § 4-

60-140 likewise satisfies intermediate scrutiny.1 Notably, in Tagami the court explicitly upheld

the ordinance on the basis of “history and tradition” without an evidentiary hearing. Tagami,

875 F.3d at 379. The court determined that the ordinance’s essential purposes of “promoting

traditional moral norms and public order” were “self-evident and important enough to survive

scrutiny under the O’Brien test.” Id. While Tagami did not involve the secondary effects test, it

applied intermediate scrutiny to ordinance language nearly identical to that being challenged here

and accordingly is directly relevant.

        7.      In affirming the dismissal of the Tagami plaintiff’s equal protection claim, the

Seventh Circuit again applied intermediate scrutiny, stating that “sex has never been rejected as

an impermissible classification in all instances.” Id. at 380 (internal quotation marks and citation

omitted). The court went on to hold that the ordinance at issue “easily” withstood intermediate


1
 While the Tagami decision applied intermediate scrutiny under the O’Brien test, that test is incorporated
by the Ben’s Bar intermediate scrutiny test that must be applied here. See Dkt. 20 at 11-12 n.5.
                                                    4
    Case: 1:16-cv-08297 Document #: 72 Filed: 12/07/18 Page 5 of 6 PageID #:283



scrutiny for the same reasons as discussed in relation to the First Amendment. Id. Here, in

denying the City’s motion to dismiss Plaintiff’s equal protection claim, the Court stated that the

City’s ordinance might be based on an “overbroad generalization about the sexual capacity of

males and females” and the “assumption that females have a heightened capacity to arouse

sexual desire when exposing their breasts as compared to males.” Order (Dkt. 70) at 6. While

the Court cited to Free the Nipple—Fort Collins, in support of the statement that “the relevant

difference here concerning the heightened sexual nature of female breasts might just be a product

of society’s sexual objectification of women,” the Court did not reconcile this decision from a

district court within the Tenth Circuit with the Seventh Circuit’s holding in Tagami that an

ordinance making this same distinction was not an impermissible classification, and easily

withstood intermediate scrutiny. Id. at 6-7. Defendants therefore respectfully request that the

Court reconsider its Order based on Tagami.

       8.      Defendants also respectfully request that the Court reconsider its Order because it

was based, in part, on facts not properly pled in the Complaint. In its Order the Court stated:

               As a preliminary matter, it is not clear from the face of the
               Complaint that Sullivan-Knoff’s performance violates the plain
               terms of the Ordinance, as the allegations in the Complaint suggest
               that Sullivan-Knoff is covered by a sheet during the entirety of her
               performance. Nonetheless, the Court will assume for purposes of
               Defendants’ motion to dismiss that Sullivan-Knoff’s performance
               does involve exposure of nudity as defined by the Ordinance
               because it is plausible that throughout the course of her
               performance the relevant parts of Sullivan-Knoff’s body are “less
               than completely and opaquely covered.”

Order (Dkt. 70) at 4. To be sure, in order to survive a motion to dismiss, a complaint need not

contain detailed factual allegations but it must plead “enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). But the Court’s

conclusion above is not supported by any facts in the Complaint. Defendants noted this pleading

                                                  5
    Case: 1:16-cv-08297 Document #: 72 Filed: 12/07/18 Page 6 of 6 PageID #:284



deficiency in their opening memorandum, but Plaintiff did not address it in her response brief.

See Dkt. 20 at 1-2 (“Although Plaintiff alleges that she is unable to perform this piece at an

establishment with a liquor license because of the Ordinance, id. ¶¶ 27-28, she alleges no facts

suggesting that she performs it in a nude or semi-nude state.”). At no point in this action has

Plaintiff alleged, or even attempted to allege, that she appears nude or semi-nude during the

described performance. Accordingly, the Court’s conclusion above warrants reconsideration. In

addition to Plaintiff’s equal protection and First Amendment claims, Plaintiff’s substantive due

process claim should also be dismissed based on this pleading deficiency.

       9.      For the foregoing reasons, Defendants respectfully request that the Court

reconsider its Order denying in part Defendants’ motion to dismiss and grant Defendants’ motion

to dismiss Plaintiff’s equal protection, First Amendment, and due process claims. Because

Plaintiff has failed to sufficiently plead any claims, Defendants further request that the Court stay

the currently set December 21, 2018 answer date and January 4, 2019 joint status report date

pending a ruling on this motion.

       WHEREFORE, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure,

Defendants respectfully request that the Court reconsider its Order denying in part Defendants’

motion to dismiss, and stay all currently set deadlines pending a ruling on this motion.

Date: December 7, 2018
                                                      Respectfully submitted,
Maggie Sobota
Tara D. Kennedy                                       EDWARD N. SISKEL,
City of Chicago, Department of Law                    Corporation Counsel for the City of Chicago
Constitutional and Commercial
 Litigation Division                                  By:     /s/ Tara D. Kennedy
30 North LaSalle Street, Suite 1230
Chicago, Illinois 60602
(312) 742-0260 / 744-9028

Attorneys for Defendants

                                                 6
